[Cite as Retail Serv. Sys., Inc v. Organ, 2022-Ohio-4696.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

Retail Service Systems, Inc. et al.                   :

                 Plaintiffs-Appellants,               :
                                                                   No. 22AP-242
v.                                                    :        (C.P.C. No. 20CV-5597)

Shawn J. Organ et al.                                 :       (REGULAR CALENDAR)

                 Defendants-Appellees.                :



                                            D E C I S I O N

                                   Rendered on December 27, 2022


                 On brief: Arenstein & Anderson Co., L.P.A. and Nicholas I.
                 Andersen, for appellants Retail Service Systems, Inc. et al.
                 Argued: Nicholas I. Andersen.

                 On brief: Cooper & Elliot, LLC and Charles Cooper, Jr., for
                 appellees Shawn J. Organ et al. Argued: Charles Cooper, Jr.

                  APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.

        {¶ 1} Plaintiff-appellant, Retail Service Systems, Inc. et al. ("RSS"), appeals the

decision of the Franklin County Court of Common Pleas granting defendants-appellees

Shawn J. Organ et al. ("the Organ firm"), summary judgment in this legal malpractice,

breach of confidence, and breach of contract case, and asserts two assignments of error.

        {¶ 2} The Organ firm was retained in 2012 by RSS to handle collection of debts and

prosecution of lawsuits, but RSS terminated the relationship in the fall of 2015 after a

dispute regarding legal fees. It is undisputed that the Organ firm was not fully compensated

for its work, although there continued to be a disagreement between RSS and the firm as to
No. 22AP-242                                                                              2


the amount of fees to which it was entitled. Subsequently, RSS retained James E. Arnold &

Assoc. ("the Arnold firm"), to complete much of the work, but the Organ firm continued to

accept small collection payments during the successive years and forwarded them to RSS.

       {¶ 3} The Arnold firm filed a new federal trade secret lawsuit in one the of cases

previously handled by the Organ firm, and the case settled in 2017. The Organ firm claimed

it was due attorney fees on the case in quantum meruit; in furtherance of resolving that

dispute the Arnold firm sent the Organ firm a copy of the settlement agreement from the

case. The terms of that settlement agreement were confidential, and the Arnold firm's email

to the Organ firm forwarding the agreement stated that the settlement and its terms were

"to be kept confidential" by the Organ firm. (Nov. 19, 2021 Ex. E attached to Def's Mot. for

Summ. Jgmt. at 3 (June 21, 2017 email from Attorney Gerrod Bede).)

       {¶ 4} RSS and the Organ firm could not reach an agreement on quantum meruit

fees, and in August 2018 the Organ firm sued RSS to collect the fees it claimed were due.

And although the trade secret settlement agreement was by its own terms confidential and

the Organ firm had been directed to keep the agreement confidential, the settlement

amount from that agreement was included in the quantum meruit complaint. A courtesy

copy of the complaint was forwarded to the Arnold firm, which immediately informed the

Organ firm that the settlement figure had to be redacted. The Organ firm then filed an

amended complaint without the figure, but did not file a motion to seal the original

complaint.   The Arnold firm then prepared and filed a motion to seal the original

complaint—an agreed order sealing the original complaint was filed and approved on

September 28, 2018.

       {¶ 5} RSS then filed this new lawsuit against the Organ firm, alleging that the firm

had committed legal malpractice, breach of a confidence, and breach of a contract by
No. 22AP-242                                                                                3


disclosing the trade secret settlement figure in its fee complaint. The Arnold firm's attorney

Gerrod Bede, who prepared the motion and order, testified at deposition on behalf of RSS

that he charged RSS $814 in attorney fees for the preparation, signing, and filing of the

sealing motion and order. (July 20, 2021 Tr. of Gerrod Bede at 19-20.) He also testified

that the complaint filed August 9, 2018 was sealed on September 28, 2018, and that he did

not know if anyone other than the lawyers for the parties to that fee dispute case had even

seen the original complaint. Id. at 20-22. No other evidence of financial damage to RSS

caused by the Organ firm's disclosure was revealed during the discovery phase of this case.

RSS suggested that it could not "yet determine that [the attorney fees are] the full extent of

the compensable damages they will sustain as a result" of the disclosure, but offered no

other evidence of damage. (Dec. 20, 2021 Pls.' Combined Mot. for Partial Summ. Jgmt.

and Resp. to Defs.' Mot. for Summ. Jgmt. at 12.) The trial court subsequently found that

the total "financial damages claimed in this case are limited to attorney fees for a four-

paragraph motion and the proposed Agreed Order * * *." (Mar. 21, 2022 Decision & Final

Jgmt. on Cross-Mots. for Summ. Jgmt. at 7 (citing Civ.R. 30(B)(5) and July 20, 2021 Tr. of

Video Dep. of Gerrod Bede at 19-20, 72)).

       {¶ 6} Following discovery, the parties filed cross-motions for summary judgment

on RSS' claims, and on March 21, 2022, Judge Frye granted the Organ firm's motion for

summary judgment and denied RSS' cross-motion for partial summary judgment:

              There is no genuine dispute of material fact as to one case
              dispositive fact. The only use made of the settlement
              information conveyed to the [Organ] law firm in 2017 was in a
              court pleading, as the predicate for a quantum meruit fees
              recovery sought by the law firm. As a matter of law, such
              conduct was protected by the absolute privilege that attaches to
              statements made during judicial proceedings which are related
              to issues in the proceeding. Other arguments by the parties
              about whether the attorney-client relationship between RSS
              and the firm had already terminated, the import of the
No. 22AP-242                                                                                4


              collection work, and whether any legal malpractice claim was
              timely brought are therefore moot.

              Ohio has a well-settled rule that an absolute privilege attaches
              to statements made in a judicial proceeding so long as they bear
              some reasonable relation to the proceeding. The information
              used here in the [Organ] law firm's complaint bore a very direct
              relationship to the law firm's quantum meruit legal fee claim.
              * * * The rather insignificant references to amounts actually
              paid in RSS' prior settlements tied directly to the [Organ] law
              firm's recovery of the fair value of legal work expended for
              Mr. Andrew and/or RSS. * * * Thus, references in the 2018
              complaint to settlement figures under the circumstances
              presented support no civil claim. Due to that absolute privilege,
              summary judgment is GRANTED in favor of defendants
              dismissing plaintiff's complaint.

Id. at 7-9. In its summary judgment opinion, the trial court restated the confidential

settlement figure for the trade secrets case, and RSS accordingly filed a "Motion to Redact

or Seal the Summary Judgment Decision," arguing that the trial court had itself improperly

violated the confidentiality of the settlement agreement. The trial court denied that motion

in a written order on March 30, 2022. RSS then filed this timely appeal, asserting two

assignments of error—first, that the trial court erred in granting summary judgment based

on absolute privilege, and second, that the trial court erred by denying its motion to redact

or seal.

       {¶ 7} Civ.R. 56(C) provides that "[s]ummary judgment shall be rendered forthwith

if the pleadings, depositions, answers to interrogatories, written admissions, affidavits,

transcripts of evidence, and written stipulations of fact, if any, timely filed in the action,

show that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law." The Supreme Court of Ohio has explained this

rule as follows:

              Summary judgment will be granted only when there remains
              no genuine issue of material fact and, when construing the
              evidence most strongly in favor of the nonmoving party,
No. 22AP-242                                                                              5


              reasonable minds can only conclude that the moving party is
              entitled to judgment as a matter of law. The burden of showing
              that no genuine issue of material fact exists falls upon the party
              who files for summary judgment.

Byrd v. Smith, 110 Ohio St.3d 24, 2006-Ohio-3455, ¶ 10. The Court has also specified the

relative burdens of movant and nonmovant in a summary judgment context:

              [A] party seeking summary judgment, on the ground that the
              nonmoving party cannot prove its case, bears the initial burden
              of informing the trial court of the basis for the motion, and
              identifying those portions of the record which demonstrate the
              absence of a genuine issue of material fact on the essential
              element(s) of the nonmoving party's claims. The moving party
              cannot discharge its initial burden under Civ.R. 56 simply by
              making a conclusory assertion that the nonmoving party has no
              evidence to prove its case. Rather, the moving party must be
              able to specifically point to some evidence of the type listed in
              Civ.R. 56(C) which affirmatively demonstrates that the
              nonmoving party has no evidence to support the nonmoving
              party's claims. If the moving party fails to satisfy its initial
              burden, the motion for summary judgment must be denied.
              However, if the moving party has satisfied its initial burden, the
              nonmoving party then has a reciprocal burden outlined in
              Civ.R. 56(E) to set forth specific facts showing that there is a
              genuine issue for trial and, if the nonmovant does not so
              respond, summary judgment, if appropriate, shall be entered
              against the nonmoving party.

(Emphasis sic.) Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996). In deciding summary

judgment, the trial court must give the nonmoving party "the benefit of all favorable

inferences when evidence is reviewed for the existence of genuine issues of material facts."

Byrd at ¶ 25. When reviewing a trial court's decision on summary judgment, an appellate

court's review is de novo, and the court applies the same standards as the trial court.

Bonacorsi v. Wheeling & Lake Erie Ry., 95 Ohio St.3d 314, 2002-Ohio-2220, ¶ 24. The

appellate court conducts an independent review of the record and stands in the shoes of the

trial court. Jones v. Shelly Co. 106 Ohio App.3d 440, 445 (1995).
No. 22AP-242                                                                                  6


       {¶ 8} RSS's first assignment of error challenges the trial court's grant of summary

judgment, which rested exclusively on that court's conclusion that the Organ firm's

disclosure of the confidential settlement amount was protected by privilege. In support of

its assignment of error, RSS argues that it had an attorney-client relationship with the

Organ firm at the time of the disclosure and that therefore the trial court erred in

concluding that the disclosure was protected under absolute litigation privilege.

       {¶ 9} Ohio's litigation privilege permits the disclosure of certain statements made

in furtherance of litigation. In Surace v. Wuliger, 25 Ohio St.3d 229 (1986), the Supreme

Court quoted a treatise and noted that where the privilege applies, "conduct which would

otherwise be actionable is to escape liability because the defendant is acting in furtherance

of some interest of social importance, which is entitled to protection even at the expense of

uncompensated harm to the plaintiff's reputation." Id. at 231, quoting Prosser, Law of

Torts, Section 114 (4th Ed.1971). The syllabus of Surace held:

              As a matter of public policy, under the doctrine of absolute
              privilege in a judicial proceeding, a claim alleging that a
              defamatory statement was made in a written pleading does not
              state a cause of action where the allegedly defamatory
              statement bears some reasonable relation to the judicial
              proceeding in which it appears.

Id. at syllabus. This court applied the litigation privilege in a similar context in Hershey v.

Edelman, 187 Ohio App.3d 400, 2010-Ohio-1992 (10th Dist.) in which we observed that

"allegedly false or fraudulent statements made via affidavits and trial testimony by

attorneys, parties, or witnesses in a civil lawsuit failed to state a claim for falsification to

recover damages, because parties are immune from civil suits for remarks made in

connection with a civil action." Id. at ¶ 32, citing Morrow v. Reminger & Reminger Co.

LPA, 183 Ohio App.3d 40, 2009-Ohio-2665, ¶ 17-19 (10th Dist.).
No. 22AP-242                                                                                   7


       {¶ 10} RSS contends that it had an attorney-client relationship with the Organ firm

when it disclosed the settlement figure, and that the firm violated that duty by including the

figure in the quantum meruit complaint. The Organ firm responds that it had no duty to

keep the settlement amount confidential because there is no evidence in the record that the

Organ firm had an attorney-client relationship with RSS in 2017, and that the attorney-

client relationship as to the trade secrets matter had ended in 2015 when RSS fired the

Organ firm.

       As indicated in the quotation from its decision above, the trial court side-stepped the

question as to whether RSS and the Organ firm had a continued attorney-client relationship

at the time the Organ firm disclosed the settlement figure, because it determined that "[t]he

only use made of the settlement information conveyed to the [Organ] law firm in 2017 was

in a court pleading" and was therefore protected by the absolute litigation privilege,

rendering the issue moot. (Decision at 7.) But the trial court's analysis is fundamentally

flawed, as it misunderstands the scope of the litigation privilege. The privilege does not

apply to all disclosures in all types of cases; rather, it applies to the disclosure of a limited

class of statements made in connection with specific types of claims, most directly to

statements alleged to be false made in connection with the prosecution of claims alleging

defamation or fraud. The disclosure alleged here is of a truthful but confidential statement

made for the purpose of collecting an alleged debt—obviously a different matter.

       {¶ 11} And while it is true that the privilege has occasionally been applied to protect

statements made in other types of cases, compare, e.g., Lopinski v. State Farm Mut. Ins.

Co., 6th Dist. No. L-96-078, 1996 Ohio App. LEXIS 5728 (Dec. 20, 1996) at ¶ 36-45

(applying privilege to aiding and abetting discrimination), the Supreme Court has recently

cautioned against its overuse. In State v. Brown, __Ohio St.3d__, 2022-Ohio-4347, the
No. 22AP-242                                                                                8


court observed that while the privilege "is a deeply rooted common-law rule that protects

individuals from defamation lawsuits," it described the "English rule" as "broad" and

contrasted it with Ohio's version of the rule, which "limits the types of defamatory

statements that are considered privileged and limits the circumstances in which the

privilege applies." Id. at ¶ 20, citing Surace v. Wuliger, 25 Ohio St.3d 229, 231-233 (1986).

              Early on, this court acknowledged that there were many views
              on the litigation privilege, ranging from absolute privilege for
              all statements made during judicial proceedings, to all relevant
              statements made during judicial proceedings, to all not false
              and malicious statements made during judicial proceedings.
              Lanning v. Christy, 30 Ohio St. 115, 118-119 (1876). This court
              initially adopted the rule that "[n]o action will lie for any
              defamatory statement made by a party to a court proceeding,
              in a pleading filed in such proceeding, where the defamatory
              statement is material and relevant to the issue." Erie Cty.
              Farmers' Ins. Co. [v. Crecelius, 122 Ohio St. 210, 212-213,
              (1930)] at syllabus. The court, recognizing the need to protect
              litigation participants from defamation lawsuits, adopted the
              rule. Id. at 215.

In accordance with this historical understanding, the Brown court rejected the application

of the privilege as a defense to a tampering with records prosecution, and explicitly

reaffirmed that "the litigation privilege provides absolute immunity from civil suits only for

defamatory statements that were made during judicial proceedings and that were

reasonably related to those proceedings." (Emphasis added.) Id. at ¶ 31. The court's

analysis confirms that the purpose of the litigation privilege is "to protect the

administration of justice by preventing a multitude of slander and libel suits and by

encouraging an honest suitor to pursue his or her legal remedies." (Emphasis in original,

internal quotations omitted). Id. at ¶ 22.

       {¶ 12} Here, there is no indication that the statements disclosed are false—in fact,

RSS' claims rest on the fact that the statements were truthful disclosures of privileged

information. Moreover, RSS has not attempted to challenge the use of the statements
No. 22AP-242                                                                                9


within the context of a defamation or analogous action. Given the Supreme Court's

guidance in Brown, we conclude that the trial court erred by holding that the disclosure of

the settlement amount was protected by the absolute litigation privilege.

       {¶ 13} Notwithstanding, the Organ firm argues that because it did not have an

attorney-client relationship with RSS at the time of the disclosure, it cannot be deemed

liable for damages caused by the disclosure. Given that the damages RSS has demonstrated

are nominal, we are quite sympathetic to the desire of both the trial court and the Organ

firm to bring an end to this litigation. But unfortunately, we cannot hold that the record

clearly establishes that the attorney-client relationship between RSS and the firm ended

prior to the disclosure of the settlement amount.

       {¶ 14} Our review of the record indicates that there is a genuine dispute of material

fact as to when the attorney-client relationship ended, which affects all three of RSS' claims

in this case. Specifically, in February 2018, the Organ firm sent RSS a letter with the

heading "Termination of Attorney-Client Relationship," which stated the following:

              I write to let you know that after careful consideration, Organ
              Cole LLP has decided to end its attorney-client relationship
              with you and Retail Service Systems, Inc. (collectively, "you").
              Through the firm's discussions with you in December 2017, it
              has become clear that you have no intention of fully paying
              Organ Cole for the work the firm has done on your behalf. This
              has eroded the remaining trust between us and made our
              continued representation of you untenable.

(Letter attached as Ex. 9 to Pls.' Dec. 20, 2021 Combined Mot. for Partial Summ. Jgmt. and

Resp. to Defs.' Mot. for Summ. Jgmt.) This letter, alone and apart from any other evidence,

indicates that the Organ firm may have believed it still had an attorney-client relationship

with RSS in June 2017, when it received the email containing the settlement amount it

subsequently disclosed in its August 2018 quantum meruit complaint.
No. 22AP-242                                                                                 10


        {¶ 15} In light of this evidence and our holding that the litigation privilege does not

bar RSS' claims, we conclude that there is a genuine dispute as to when the attorney-client

relationship between RSS and the Organ firm ended, and there can be no doubt that the

trial court is in the best position to judge to when that relationship terminated. We

therefore sustain RSS' first assignment of error, and reverse and vacate the trial court's

decision. And given our judgment on its first assignment of error, we conclude that RSS'

second assignment of error (challenging the trial court's own use of the settlement figure in

its decision) is moot.

                                                            Judgment reversed and vacated.
                             SADLER and NELSON, JJ., concur.
               NELSON, J., retired, of the Tenth Appellate District, assigned
               to active duty under authority of Ohio Constitution, Article IV,
               Section 6(C).

NELSON, J., concurring.
       I concur in the majority decision and judgment of this court. But even while I agree

that the second assignment of error is moot, I am constrained to observe that it seems

perhaps a little rich for RSS to condemn the trial court for quoting from the (sometime

public) record of events in adjudicating this litigation that RSS itself launched and asked the

trial court to consider. RSS may have certain latitude, I guess, to use this vehicle to ballyhoo

or decry the availability of information it claims was wrongfully disclosed; nonetheless, the

matter now may be positioned for resolution as expeditiously as appropriate under the law.

Compare ¶ 13 above; Summary Judgment Decision at 7 ("The financial damages claimed in

this case are limited to attorney fees for a four-paragraph motion and the proposed Agreed

Order," amounting to a cost of some $814.).

                                   _________________